      Case 1:20-cv-07453-RWL Document 22
                                      23 Filed 03/19/21 Page 1 of 1




                        CILENTI & COOPER, PLLC
                                    ATTORNEYS AT LAW
                                         10 Grand Central
                                    155 East 44th Street – 6th Floor
                                     New York, New York 10017
                                                _____
                                      Telephone (212) 209-3933
                                      Facsimile (212) 209-7102


                                                    March 19, 2021

BY ECF

Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Polanco v. 70 Sherman Dry Cleaners Inc., et al.
                       Case No. 20-CV-7453 (RWL)

Dear Judge Lehrburger,

        We are counsel to the plaintiff in the above-referenced Fair Labor Standards Act
matter, which has been assigned to Your Honor for all purposes on consent of the parties.
Please accept this letter as the parties’ joint request for an extension of time until April 2,
2021 to finalize and submit their settlement papers for the Court’s review and approval.

       We thank the Court for considering this application.

                                                    Respectfully submitted,


                                                    /s/
                                                    Justin Cilenti

                 3/19/2021




                                                   3/19/2021
cc: Hyung (James) Kim, Esq. (by ECF)
